Citation Nr: 1638230	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss.

2.  Entitlement to a rating higher than 20 percent for numbness and weakness of the right lower extremity.

3.  Entitlement to a rating higher than 20 percent for numbness and weakness of the left lower extremity.

4.  Entitlement to a rating higher than 20 percent for osteoarthritis of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for October 2015; however, the Veteran failed to appear and has not shown good cause for failure to appear.  His request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In December 2015, the Board remanded these claims for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to increased ratings for the lumbar spine, and the left and right lower extremities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "III" hearing on the right and level "III" hearing on the left.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in November 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issues on appeal.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 10 Percent for Bilateral Hearing Loss

The Veteran seeks entitlement to a rating higher than 10 percent for bilateral hearing loss.  He asserts his disability is more severe than what is represented by a 10 percent rating.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2015).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Facts

Service connection for bilateral hearing loss was established by an August 2000 rating decision, at which time a 10 percent rating was assigned, effective from April 2000.  The Veteran submitted a claim in October 2008 requesting an increased rating. 

The Veteran failed to report to a scheduled VA examination in June 2009.

The Veteran was afforded a VA examination in January 2010.  On the authorized audiological evaluation in January 2010, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
25
40
60
60
LEFT
25
45
65
65

The Veteran's January 2010 VA audiology examination shows a right ear pure tone threshold average of 46.25 decibels with speech recognition of 88 percent.  This corresponds to a numeric designation of "II."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 50 decibels with speech recognition of 86 percent.  This corresponds to a numeric designation of "II."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.

The Veteran was afforded a VA examination in April 2015.  On the authorized audiological evaluation in April 2015, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
35
55
75
70
LEFT
35
70
70
75

The Veteran's April 2015 VA audiology examination shows a right ear pure tone threshold average of 58.75 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "II."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 62.5 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "II."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.

The Veteran was afforded a VA examination in January 2016.  On the authorized audiological evaluation in January 2016, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
40
60
75
65
LEFT
40
65
70
70

The Veteran's January 2016 VA audiology examination shows a right ear pure tone threshold average of 60 decibels with speech recognition of 84 percent.  This corresponds to a numeric designation of "III."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 61.25 decibels with speech recognition of 86 percent.  This corresponds to a numeric designation of "III."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.

Thus, the Veteran is not entitled to a rating higher than 10 percent for his bilateral hearing loss during any portion of the appeal period.  The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a higher rating.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  Unfortunately, the Board finds that the more probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  The symptomatology does not meet the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 6100 (2015); see also Fenderson, supra. 

Extraschedular Consideration and TDIU Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2015).

The January 2016 VA examiner noted that the Veteran described difficulty hearing and understanding conversations and that he often asks others to repeat themselves.  It was noted that the Veteran wore two VA issued hearing aids.  The VA examiner and the Veteran have not described exceptional or unusual features associated with the Veteran's hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The VA examinations show that the Veteran does not have an exceptional pattern of hearing impairment.  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is not warranted.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The issue of entitlement to a TDIU is discussed in the Remand section below.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating higher than 10 percent for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to increased ratings for his bilateral lower extremities and lumbar spine and entitlement to a TDIU.

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  The January 2016 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above.  Also, as such VA examination would include findings relevant to the proper evaluations for the neurological symptoms of the bilateral lower extremities, it would be premature to decide those claims at this time.  

Finally, the Board finds that the issue of entitlement to a TDIU is inexplicably intertwined with the other issues pending on appeal.  Therefore, the Board finds that a decision on this issue should be postponed until the increased rating issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for the appropriate VA examinations to evaluate the service-connected osteoarthritis of the lumbar spine and numbness and weakness of the bilateral lower extremities.
  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disabilities. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins.  

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

3.  The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, to include entitlement to a TDIU, should be readjudicated based on the entirety of the evidence. 
 
5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response.
 
6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


